We should be very much inclined to hold that the word "children," as used in art. 6, sec. 1, of the by-laws of the defendant association, is broad enough to include grandchildren, the children of a deceased child, such grandchildren to take in lieu of their parent by representation, if we could find in the charter or by-laws any language to warrant this construction, inasmuch as this construction is completely consonant with the spirit and purposes of the association. We have not however been able to find any such language. We know of no precedent in point. The only cases that we think of which afford an analogy are cases relating to the use of the word in wills. Those cases hold that the word is to be understood in its simple and primary signification, when it can be so understood, and that it cannot be held to include grandchildren unless it is necessary to hold so in order to give effect to the words it is will, or to the evident intent of the testator. 2 Redfield on Wills, 2d ed. 15-18; 2 Jarman on Wills, 135, sq., 5th Amer. ed. 690. These cases do not give countenance to the construction for which the defendant contends. To reach that construction it is necessary to take two steps away from the letter of the by-law. The *Page 151 
first step is to hold that the word children includes grandchildren. The second step is to hold that grandchildren, though designated by the word children, do not take directly andper capita like the children, but only through their deceased parent by representation. To take these two steps would be rather to supply what may be supposed to be a defect or omission in the by-law than simply to interpret it. We therefore give the plaintiff judgment for the full amount of his claim.
Judgment for plaintiff for $900, with interest from dateof writ and costs.